Citation Nr: 1641756	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism, to include as secondary to the service-connected major depressive disorder.

2.  Entitlement to an evaluation in excess of 50 percent for the service-connected major depressive disorder.

3.  Entitlement to an effective date prior to January 15, 2009, for the award of the increased 50 percent rating for the service-connected major depressive disorder.

4.  Entitlement to an effective date prior to January 15, 2009, for the award of a total disability evaluation based on individual unemployability.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1988.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2016, the Veteran withdrew her power of attorney in favor of Charles D. Romo.  She currently has no active power of attorney and is unrepresented in the matters currently before the Board. 


REMAND

In her March 2012 substantive appeal, the Veteran indicated that she desired a hearing before the Board at the RO.  In October 2015, that Veteran was notified that her hearing was scheduled before the Board on November 4, 2015.  On October 27, 2015, the Veteran's representative indicated that due to family with medical problems, the Veteran was unable to appear for her hearing scheduled in November, though an incorrect date of November 5, 2015, was listed.   Her representative then requested that the hearing being rescheduled at the earliest date.  The Veteran was notified in December 2015 that her claims file had been received at the Board and formally placed on the Board's docket.  As noted in the Introduction, the Veteran withdrew her power of attorney in July 2016.  To date, the hearing has not been rescheduled. 

The RO must now reschedule the Veteran for a hearing before the Board, sitting at the RO, pursuant to her outstanding March 2012 substantive appeal and October 2015 request to reschedule.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700 (2015).


Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Travel Board hearing, pursuant to her March 2012 substantive appeal and October 2015 request to reschedule the hearing, at the earliest available opportunity.  The RO must notify the Veteran of the date and time of the hearing, and must associate a copy of such notice with the electronic record.  38 C.F.R. § 20.704(b) (2015).  After the hearing, the appeal must be returned to the Board in accordance with current appellate procedures. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

